Citation Nr: 1341446	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  06-29 657	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California

THE ISSUES

1.  Entitlement to service connection for a bilateral ear disability.

2.  Entitlement to service connection for body aches.

3.  Entitlement to service connection for lightheadedness.

4.  Entitlement to service connection for dizziness.

5.  Entitlement to service connection for a right leg disability.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel





INTRODUCTION

The Veteran served on active duty from November 1999 to October 2003.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The claims were previously before the Board in March 2010 and October 2012.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

As the evidence of record is insufficient to determine whether the claimed disabilities represent residuals of the already service-connected disabilities, further development under the duty to assist is needed.  

Accordingly, the case is REMANDED for the following actions:

1.  Arrange to have the Veteran's file reviewed by a neurologist to determine: 

a).  Whether a bilateral ear disability, including noise sensitivity, tinnitus, lightheadedness and dizziness; body aches; and a right leg disability, weakness or peripheral neuropathy, are manifestations of physical, including neurological, dysfunction, of the service-connected post-concussive syndrome.





The Veteran sustained head trauma and a loss of consciousness in service in a single vehicle, rollover accident in December 2001, and, 

b).  Does the head trauma qualify as a traumatic brain injury?

c).  If the claimed disabilities are not a manifestation of the post-concussive syndrome, then,

Is it more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that the bilateral ear disability, including noise sensitivity, tinnitus, lightheadedness and dizziness; body aches; and a right leg disability, weakness or peripheral neuropathy, are caused by the service-connected residuals of the head trauma, namely, generalized seizures with left arm and leg weakness, chronic cervical strain, chronic lumbar strain, myofascial pain syndrome, and hand tremors, which are associated with the generalized seizures? 

2.  After the above development is completed, adjudicate the claims of service connection.  If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.






The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


